Citation Nr: 0816565	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  96-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for cervical strain with spondylosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for prostatitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for thoracolumbar spine condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 1995 and May 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, and Washington, DC, respectively.  In 
November 1997, April 2004, and November 2006 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

As previously noted in the April 2004 Board remand, the 
veteran has raised claims of entitlement to service 
connection for trigeminal neuralgia and fibromyalgia.  There 
is no indication that the RO has taken any action on these 
claims and they are again referred to the RO for appropriate 
action.

In February 2008, the veteran most recently testified at a 
central office board hearing at the RO before the undersigned 
Veterans Law Judge.  He was also provided previous central 
office board hearings in October 1997 and August 2003.  
Transcripts of these hearings have been associated with his 
claims folders.  

The issues of entitlement to increased initial disability 
ratings for prostatitis and thoracolumbar spine condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's cervical spine strain is manifested 
primarily by objective evidence of intermittent muscle spasm, 
with cervical flexion to 15, extension to 10 degrees and 
bilateral rotation to 30 degrees, with pain throughout all 
ranges of motion, some fatigability and incoordination; there 
is no evidence of weakness.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for a cervical spine strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to an 
increased initial disability rating, the Board observes that 
the RO issued VCAA notices to the veteran in May 2004 and 
March 2007 which informed him of the evidence generally 
needed to support claims of entitlement to increased 
disability ratings; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
March 2007 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection and increased disability 
ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although VCAA was enacted after the May 1995 rating 
decision from which the instant appeal arises, the VCAA 
notice letters and subsequent readjudication of the claim 
have cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  Therefore, the Board finds 
that any defect with respect to the timing of the receipt of 
the VCAA notice requirements for his claim is harmless error 
in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The veteran was 
afforded several personal hearings at the RO and the Board's 
central office and transcripts of his testimony at these 
hearings are of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where, as in this case, a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected cervical strain 
with spondylosis.  He has consistently complained of constant 
and significant back pain with occasional locking. 

During the course of this appeal, VA promulgated new 
regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create the 
General Rating Formula for Diseases and Injuries of the 
Spine.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the 
amendment has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
its effective date.  As of September 26, 2003, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its September 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The RO originally evaluated the disability under Diagnostic 
Codes 5299-5323, which includes muscle injury to the lateral 
and posterior muscles of the neck.  38 C.F.R. §§ 4.71a, 4.73 
(2002).

Under the amended rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine provides for 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome, based on incapacitating episodes.  The Board 
notes that the April 1995, May 2000, April 2001, May 2001, 
and November 2004 VA examination reports show no evidence of 
neurological deficits associated with the cervical spine 
disability and the July 1995 bone scan of the cervical spine 
revealed evidence of no more than mild effacement of the 
anterior thecal sac at the C5-C6 level and minimal posterior 
disc bulge at the C6-C7 level.  There was no evidence of a 
herniated nucleus pulposus (HNP).  July 1997 X-ray studies of 
the cervical spine revealed mild degenerative changes with no 
focal herniation.  A June 2000 MRI study revealed 
straightening of the lordotic curvature and scoliosis, mild 
annular bulges and uncovertebral degenerative joint disease , 
mild left foraminal narrowing and overall mild congenital 
spinal stenosis.  There was no evidence of significant spinal 
stenosis or of HNP.  Therefore, the Board finds that an 
analysis based on intervertebral disc syndrome is not for 
application.  Likewise, there is no evidence of muscle injury 
to any of the neck muscles to warrant evaluation under the 
rating criteria for such.  The most appropriate diagnostic 
codes for application are Code 5290 under the previous 
version of the rating criteria and Code 5237 under the 
amended version.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Under the previous version of the rating criteria, Code 5290 
provides a maximum 30 percent disability rating for severe 
limitation of motion of the cervical spine.  A 40 percent 
disability rating was also available under Diagnostic Code 
5287 for unfavorable ankylosis of the cervical spine.  

Under the revised General Rating Formula, a 30 percent rating 
is assigned when forward flexion of the cervical spine is 15 
degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  Unfavorable ankylosis of the entire 
cervical spine warrants a maximum 40 percent disability 
rating.  Note 2 to the General Rating Formula specifies, in 
pertinent part, that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees; and, that the normal 
combined range of motion of the cervical spine is 340 
degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 30 percent 
under either version of the rating criteria.  38 C.F.R. 
§ 4.7.  Private and VA treatment records, dating from 1995 to 
November 2004, show the veteran initially complained of 
recurrent neck and upper back pain, and more recently of 
constant neck pain, described as ranging from 6 to 7, with 10 
being the most severe, and 10 during flare-ups.  He was 
initially treated with steroid injections, NSAIDS and muscle 
relaxants.  A January 1997 VA treatment record notes that the 
only treatment the veteran reported gave him any relief was 
physical therapy.  The April 1995, May 2000, April 2001, May 
2001 and November 2004 VA orthopedic and neurological 
examinations show cervical spine flexion to no less than 15 
degrees, extension to no less than 10 degrees, left lateral 
flexion and rotation to no less than 20 degrees and right 
lateral flexion to no less than 30 degrees.  All the 
examiners noted that the veteran's neck range of motion was 
limited by pain.  The April 1995 and April 2001 examiners 
noted the veteran had muscle spasm in his cervical paraspinal 
muscles that limited his range of motion and the November 
2004 examiner, while not finding muscle spasm, noted diffuse 
tenderness in the neck and shoulders.  The May 2000 examiner 
found that the veteran's endurance was poor and that there 
was marginal limited rotational motion on the right side that 
contributed to incoordination.  None of the examiners found 
evidence of ankylosis.  Although the May 2001 orthopedic 
examiner noted diminished sensation about the medial aspect 
of the right arm muscle and that peripheral sensation was 
otherwise normal, the other VA examiners specifically found 
no neurological deficits and the overwhelming objective 
evidence of record shows no neurological deficits.  Moreover, 
the ranges of motion discussed in all the examinations do not 
meet the criteria for a higher rating set forth in the 
General Rating Formula for Disease and Injuries of the Spine, 
as the veteran has the maximum rating for limitation of 
cervical spine motion and there is no objective evidence of 
favorable or unfavorable ankylosis.  

The Board cannot conclude that the overall disability more 
closely approximates the criteria for either a 40 percent 
rating for unfavorable cervical spine ankylosis under the 
previous Code 5287 or under the amended Code 5237 and the 
General Rating Formula for Diseases and Injuries of the 
Spine, as there is no objective evidence of unfavorable 
ankylosis of the cervical spine to warrant a higher 
disability rating.  In reaching this determination, the Board 
has considered the provisions of 38 C.F.R. § 4.7, and DeLuca 
v. Brown, supra., but for the reasons discussed above, finds 
that the current 30 percent disability rating adequately 
considers and encompasses any limitation of motion due to 
pain, lack of endurance, incoordination or any associated 
functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 
supra.  Accordingly, as the preponderance of the evidence of 
record is against the claim for an increased disability 
rating for cervical strain with spondylosis, the appeal must 
be denied.  38 U.S.C.A. § 5107(b)

The Board notes that, although the veteran has appealed an 
initial decision for his rating for cervical strain with 
spondylosis, which is effective to the date following his 
discharge from service, the evidence of record does not 
indicate that the current disability levels are significantly 
different from any other period during his appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, the 
Board will not consider the question of entitlement to any 
extraschedular evaluation.


ORDER

An increased initial disability rating for a cervical strain 
is denied.


REMAND

Although the April 2004 Board remand indicates that the 
veteran initially raised the issues of entitlement to 
increased disability ratings for prostatitis and for 
thoracolumbar spine condition during his August 2003 personal 
hearing, a careful review of the evidence of record reveals 
that the veteran had already initiated his appeal of the 
initial disability rating assigned this disability in the May 
2000 rating decision.  In this respect, the Board notes that 
in correspondence received in June 2000, the veteran 
indicates that the rating decision satisfied his appeal only 
on listed issues (which did not include prostatitis or a 
thoracolumbar spine condition) and separately filed written 
contentions as to why he believed he was entitled to higher 
evaluations for these disabilities.  The Board construes 
these submitted contentions as a timely-filed notice of 
disagreement with the May 2000 decision's assignment of 
initial disability ratings for prostatitis and a 
thoracolumbar spine condition.  38 C.F.R. §§ 20.201, 20.202, 
20.301.  The veteran has not been furnished a statement of 
the case that addresses these issues.  Therefore, the Board 
is required to remand the issues to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a 
Statement of the Case with respect to the 
issues of entitlement to higher initial 
disability ratings for prostatitis and a 
thoracolumbar spine condition.  The RO 
should return these issues to the Board 
only if the veteran files a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


